       Case 1:19-cv-11254-VEC-OTW Document 57 Filed 03/29/21 Page 1 of 4
                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
                                                                             DOC #:
UNITED STATES DISTRICT COURT                                                 DATE FILED: 3/29/2021
SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------------- X
 ROBERT DEREK LURCH JR.,                                                :
                                                                        :
                                              Plaintiff,                :
                                                                        :  19-CV-11254 (VEC)
                            -against-                                   :
                                                                        :   MEMORANDUM
 CITY OF NEW YORK; UNKNOWN EMS WORKERS; :                                 OPINION AND ORDER
 UNKNOWN NYPD OFFICERS; UNKNOWN ESU                                     :
 WORKERS,                                                               :
                                                                        :
                                              Defendants.               :
 ---------------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

       Plaintiff Robert Derek Lurch Jr. brought this action, pro se, under 42 U.S.C. § 1983

against Defendants City of New York and unknown city employees asserting claims for false

arrest and failure to protect against unreasonable searches and seizures. On January 6, 2020, this

Court referred the case to Magistrate Judge Wang for general pretrial proceedings and for the

preparation of a report and recommendation on any dispositive motion pursuant to 28 U.S.C. §

636(b). Dkt. 6. On April 20, 2020, the City moved to dismiss the complaint. Dkt. 18. On

February 10, 2021, Judge Wang issued her Report and Recommendation (“R&R”), in which she

recommends that the City’s motion be granted, the claims against all individual defendants be

dismissed, and that Plaintiff be granted leave to amend to add a claim for a Fourth Amendment

excessive force violation. R&R, Dkt. 53.

       In the R&R, Magistrate Judge Wang gave notice that under 28 U.S.C. § 636(b)(1) and

Fed. R. Civ. P. 72(b), the parties had 14 days to file written objections to the R&R’s findings and

that failure to file objections would result in both the waiver of objections and the preclusion of

appellate review. R&R at 13–14 (using bold and capital letters). On February 11, 2021, the

Clerk of Court mailed a copy of the R&R to pro se Plaintiff at his then-current address. By letter
        Case 1:19-cv-11254-VEC-OTW Document 57 Filed 03/29/21 Page 2 of 4




dated February 12, 2021, Plaintiff informed the Court of a change of address. Dkt. 54. On

February 23, 2021, after receiving Plaintiff’s letter, Magistrate Judge Wang issued an order

instructing the Clerk of Court to mail a copy of the R&R to Plaintiff’s updated address. Dkt. 55.

On February 24, 2021, after the Clerk of Court had mailed a copy of the R&R to Plaintiff’s new

address, this Court entered an order extending Plaintiff’s deadline to file objections to the R&R

to March 13, 2021. No objections have been filed. For the following reasons, the Court

ADOPTS the R&R in full. The City’s motion to dismiss is GRANTED; the claims against the

John Doe NYPD officers, EMS workers, and ESU workers are dismissed; and Plaintiff is granted

leave to amend, should he so choose, to add a claim for a Fourth Amendment excessive force

violation.

                                                     DISCUSSION

         In reviewing a report and recommendation, a district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.” 28

U.S.C. § 636(b)(1)(C). “To accept those portions of the report to which no timely objection has

been made, ‘a district court need only satisfy itself that there is no clear error on the face of the

record.’” King v. Greiner, No. 02-CV-5810, 2009 WL 2001439, at *4 (S.D.N.Y. July 8, 2009)

(quoting Wilds v. United Parcel Serv., Inc., 262 F. Supp. 2d 163, 169 (S.D.N.Y. 2003)).

         Careful review of Magistrate Judge Wang’s R&R reveals that there is no clear error in its

conclusions. The judicially noticeable facts demonstrate that probable cause for an arrest existed

under the Mental Hygiene Law § 9.41. See R&R at 7–9. 1 As such, Plaintiff’s November 25,


1
          It is a close call whether Magistrate Judge Wang should have considered Plaintiff’s statement in his
complaint in Lurch v. NYSDOCCS, No. 20-CV-3430 (LLS) (S.D.N.Y) (“Lurch II”) — that “an employee at [the
Employment Center] informed a 911 dispatcher that I allegedly threat[en]ed to kill my potential baby mother and
newborn during a job workshop session” — to demonstrate that, based on the information in the possession of the
police, the officers in question had a reasonable belief that the Plaintiff posed a substantial risk of serious harm to
himself or others. On a motion to dismiss, courts may take judicial notice of documents filed in another court “not
for the truth of the matters asserted in the other litigation, but rather to establish the fact of such litigation and related
        Case 1:19-cv-11254-VEC-OTW Document 57 Filed 03/29/21 Page 3 of 4




2019 arrest was privileged, and his false arrest and failure to protect against unreasonable

searches and seizures claims both must fail. See id. at 9–11. The existence of probable cause

likewise necessitates dismissal of the John Doe defendants. See id. at 9–10. Accordingly, the

Court adopts the R&R in full.

                                                   CONCLUSION

         For the foregoing reasons, the Court ADOPTS the R&R in full. The City’s motion to

dismiss the Complaint is GRANTED. Plaintiff’s claims against the John Doe NYPD officers,

EMS workers, and ESU workers are dismissed. Plaintiff is granted leave to amend his complaint

to add a claim for a Fourth Amendment excessive force violation. Plaintiff’s amended complaint

must be filed on or before April 28, 2021. Plaintiff is encouraged to utilize the resources

available to pro se litigants in this District, including the New York Legal Assistance Group’s

Legal Clinic for Pro Se Litigants. To seek the assistance of the clinic, Plaintiff should call (212)

659-6190 and leave a message, including a call-back number.

         Because the R&R gave the parties adequate warning, see R&R at 13–14, Plaintiff’s

failure to file objections to the R&R precludes appellate review of this decision. See Caidor v.

Onondaga County, 517 F.3d 601, 604 (2d Cir. 2008). Further, the Court certifies under 28

U.S.C. § 1915(a)(3) that any appeal from this order would not be taken in good faith and,


filings.” Kramer v. Time Warner Inc., 937 F.2d 767, 774 (2d Cir. 1991). In addition, the Court can consider
admissions of a party made in judicial filings in other litigation if they contradict statements in the current litigation.
See Harris v. N.Y. State Dep’t of Health, 202 F. Supp. 2d 143, 173 n.13 (S.D.N.Y. 2002).

          Here, Magistrate Judge Wang appears to have considered Plaintiff’s statement in his complaint in Lurch II
for the truth of the matter asserted — that someone informed the police that Plaintiff threatened harm to others. In
order to consider that statement for the truth of the matter asserted, it would need to be inconsistent with his
statements in the Complaint in this action. It arguably is, as the Complaint in this case implies that he is unaware of
what was said to the 911 operator.

          It is unnecessary to resolve this close question, however, because the information contained in the arrest
report is itself sufficient to demonstrate probable cause. See, e.g., Awelewa v. New York City, No. 11-CV-778, 2012
WL 601119, at *3 (S.D.N.Y. Feb. 23, 2012) (concluding probable cause existed based on arrest report and
complaint report).
      Case 1:19-cv-11254-VEC-OTW Document 57 Filed 03/29/21 Page 4 of 4




therefore, in forma pauperis status is denied for purposes of an appeal. Cf. Coppedge v. United

States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates good faith when

seeking review of a non-frivolous issue).

       The Clerk of Court is respectfully directed to close the open motion at Dkt. 18. The

Clerk of Court is further directed to mail a copy of this order to Plaintiff at: Robert Derek Lurch,

Jr., 29-27 40th Rd., Long Island City, New York 11101.



SO ORDERED:


                                              __________________________________
                                                ____
                                                  _ _________________________
March 29, 2021                                       VALERIE CAPRONI
                                                                CAPRON O I
New York, New York                                 United States District Judge
